DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 28 April 2022, with respect to the objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections of the Non-Final Office Action have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In the specification:
In para [0001] delete 
“The application is also related to co-pending applications entitled, 5"MASK-TYPE BEAUTY INSTRUMENT”, filed **** (Atty. Docket No. US79063); "SOFT PHYSIOTHERAPY INSTRUMENT", filed **** (Atty. Docket No. US79065); "METHOD FOR USING SOFT PHYSIOTHERAPY INSTRUMENT," filed **** (Atty. Docket No. US79066).”
And insert
--The application is also related to co-pending applications entitled, “MASK-TYPE BEAUTY INSTRUMENT”, filed 09/29/2020 (U.S. Provisional Patent Application No. 17/036,341); “SOFT PHYSIOTHERAPY INSTRUMENT”, filed 09/29/2020 (U.S. Provisional Patent Application No. 17/036,398); “METHOD FOR USING SOFT PHYSIOTHERAPY INSTRUMENT”, filed 09/29/2020 (U.S. Provisional Patent Application No. 17/036,425).--

Allowable Subject Matter
Claims 1-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,844,669 to Yanaki discloses a cosmetic iontophoresis system comprising a mask with an electrically conductive layer and a layer for administering a cosmetic agent.
US 2021/0071355 to Sheftel et al. discloses a method for creating an electrically conductive fabric for treating various conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792